United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-993
Issued: December 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 4, 2012 appellant filed a timely appeal of a March 5, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) affirming the termination of her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss and medical benefits effective March 13, 2011; (2) whether appellant sustained a
consequential emotional condition; and (3) whether appellant has established continuing
disability on or after March 13, 2011 due to her accepted employment injury.
On appeal appellant argued that the medical opinions were based on invalid information,
background and erroneous material. She further argued that she had a secondary emotional
condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 17, 2010 appellant, then a 49-year-old clerk, filed a traumatic injury claim
alleging that she experienced sharp pains in her shoulders, lower back and elbows while working
picking up mail on June 14, 2010. She stated that she was working limited duty at the time her
injury occurred. Appellant submitted medical evidence of previously accepted conditions
including internal derangement of the right shoulder with impingement, joint effusion,
degenerative joint disease, right epicondylitis of the elbows, cervicalgia and lumbar myofascial
pain.
In a report on June 21, 2010, Dr. Charles K. Speller, a Board-certified orthopedic
surgeon, diagnosed an aggravation of appellant’s accepted injuries from 2004 and 2007 and
injury to the lumbar spine on June 14, 2010. He found that she was temporarily disabled. In a
form report of the same date, Dr. Speller opined that appellant was working beyond her
restrictions as she performed repetitious work and lifted beyond her capacity.
On August 6, 2010 OWCP accepted appellant’s claim for bilateral medial epicondylitis
and lumbar sprain. Dr. Speller continued to support her total disability for work on
August 9, 2010.
OWCP referred appellant for a second opinion evaluation with Dr. Donald M. Mauldin, a
Board-certified orthopedic surgeon. In a report dated September 23, 2010, Dr. Mauldin reported
appellant’s restrictions of no lifting over 10 pounds. He noted that she attributed her current
condition to her routine work activity. As appellant had a lifting restriction of 10 pounds or less,
there was no mechanism of injury which should have resulted in the development of total body
pain in multiple locations simultaneously.
Appellant underwent a functional capacity evaluation on September 30, 2010. Dr. Philip
Osborne, a physician Board-certified in occupational medicine, stated that, if appellant was as
disabled as she portrayed during the testing, she should not have been able to get out of bed,
stand upright, get dressed or come to the examination. He diagnosed gross symptom
magnification.
Dr. Speller completed a report on November 4, 2010 and opined that appellant injured
her lower back and elbows. Appellant also experienced anxiety and depression as a result of her
work-related injury. Dr. Speller stated that she worked beyond her 10-pound lifting restrictions
on a repeated basis constantly for hours at a time which accounted for the aggravation of her
neck, shoulders and elbows. Appellant performed a twisting motion of the lumbar spine on a
repetitive basis which caused radiation of pain, numbness and burning in her lower extremities.
Dr. Speller opined that she could not work eight hours a day. He diagnosed lumbar
radiculopathy, severe degenerative arthritis, tendinosis and bursitis of the shoulders and elbows
and epicondylitis. Dr. Speller stated that appellant also showed symptoms of secondary
emotional disorders. On December 9, 2010 he stated that she had memory lapses and forgot
what she was doing. Dr. Speller recommended psychological treatment. He completed a work
restriction evaluation and reiterated that appellant was totally disabled.
OWCP found a conflict of medical opinion between Dr. Speller, for appellant, and
Dr. Mauldin for OWCP. It referred appellant for an impartial medical examination with
Dr. Grant McKeever, a Board-certified orthopedic surgeon. In a report dated December 15,
2

2010, Dr. McKeever noted that on June 14, 2010 appellant was performing her normal light-duty
work moving mail off a shelf and sorting it. He reviewed the medical evidence and performed a
physical examination. Dr. McKeever diagnosed lumbosacral sprain/strain resolved, degenerative
disc disease lumbar spine, osteoarthritis and mild bursitis in the shoulders bilaterally and lateral
epicondylitis of the elbows resolved as well as generalized osteoarthritis. He responded to the
questions from OWCP and stated that appellant’s current objective physical findings did not
substantiate her subjective complaints. The physical examination and diagnostic testing did not
support ongoing disability. Dr. McKeever found that appellant’s lumbar strain had resolved
within six to eight weeks of injury and that her continued complaints were due to the underlying
degenerative disease process. He noted that she was capable of returning to work in her date-ofinjury position as a postal clerk. Based on functional capacity evaluation appellant was restricted
on a prophylactic basis. Dr. McKeever stated that she could return to her date-of-injury position
as a postal clerk. He provided a lifting restriction of 10 pounds.
Dr. McKeever attached a functional capacity evaluation of December 14, 2010 which
demonstrated appellant’s capacity to function at a sedentary level. The tester noted that she
demonstrated valid effort in 11 out of 14 measurements for 79 percent validity.
On January 6, 2011 Dr. Speller stated that appellant remained totally disabled. He stated
that her employment injuries caused a secondary emotional condition. Dr. Speller diagnosed
lumbar radiculopathy with decreased sensation in appellant’s left foot.
In a letter dated January 24, 2011, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits on the grounds that her disability had ceased and that she had
no medical residuals.
Appellant objected to the proposed termination on February 21, 2011. On January 17,
2011 Dr. Speller referred her for chiropractic evaluation. Dr. Parvin N. Azhdarinia, a
chiropractor, examined appellant on October 13, 2010 and recommended treatment three times a
week. Dr. Speller examined her on February 8, 2011 and referred her for treatment of an
emotional disorder as a result of her June 14, 2010 back injury. Appellant submitted a report
dated October 15, 2010 from Dr. Linda Clobert, a licensed professional counselor, who
diagnosed major depressive disorder and attributed this condition to appellant’s June 14, 2010
employment injury. Appellant also submitted a February 7, 2011 mental health evaluation from
Denise Turboff, a licensed professional counselor. Ms. Turboff completed testing and
recommended treatment. Appellant underwent a magnetic resonance imaging (MRI) scan on
August 24, 2010 which demonstrated spondylosis with degenerative disc disease and disc bulges
in the lumbar spine. On December 20, 2010 she underwent nerve conduction velocity (NCV)
and electromyogram (EMG) testing which demonstrated no definitive evidence of radiculopathy,
but mild evidence of chronic denervation followed by reinnervation in the left gastrocnemius
which might correlate with left S1 radiculopathy.
By decision dated March 3, 2011, OWCP terminated appellant’s compensation and
medical benefits effective March 13, 2011.
Appellant requested a review of the written record by an OWCP hearing representative
on March 14, 2011. In a decision dated June 9, 2011, OWCP’s hearing representative found that
Dr. McKeever’s impartial report was entitled to the weight of the medical opinion evidence and
established that appellant had no continuing residuals or disability due to her June 14, 2010
3

employment injury. The hearing representative noted the report from Ms. Colbert but noted that
the weight of the medical evidence established that physical residuals due to the work injury had
resolved; therefore, any emotional condition attributed to the claimant’s current physical
condition and limitations would not be considered as work related.
On April 7, 2011 Dr. Speller noted that appellant continued to experience neck, shoulder,
back and knee pain. He recommended continued psychiatric and psychological care on
June 9, 2011. On May 12, 2011 Dr. Speller stated that appellant’s June 14, 2010 employment
injury precipitated or aggravated her spondylosis and degenerative disc disease. He diagnosed
tendinitis, bursitis and epicondylitis of the elbows. Dr. Speller opined that appellant required
further medical and psychological treatment and remained totally disabled. He made similar
findings on July 7 and August 4, 2011.
On July 14, 2012 appellant requested reconsideration. Her representative contended that
appellant was not performing her normal duties on June 14, 2010 but was moving mail around
on a table and was working outside of her medical restrictions. Appellant alleged that she was
moving trays weighing in excess of 25 pounds.
In a report dated June 14, 2011, Dr. Shayna P. Lee, a Board-certified psychiatrist, noted a
history of appellant’s injury on June 14, 2010 and the resulting pain to her shoulders, elbows and
lower back. She stated that appellant had two previous work injuries: on September 13, 2004
resulting in a right shoulder condition; and on August 20, 2007 resulting in left shoulder and
bilateral elbow injuries. Dr. Lee stated that appellant returned to work following her previous
injuries and experienced pain, spasms, anxiety and depression. Appellant reported irritability,
forgetfulness and poor memory, confusion, low energy, crying spells, headaches, decreased
appetite with weight loss, poor sleep and panic. She was ostracized at work and mistreated with
comments on her limitations. Appellant was forced to work outside her restrictions and not
provided proper equipment. Dr. Lee stated that appellant was yelled at, worked beyond her
weight limit and forced to work with broken equipment. She diagnosed pain disorder and major
depressive disorder. Dr. Lee stated, “Her psychological symptoms, chronic pain condition and
extreme emotional distress are directly caused and exacerbated by her work injury of June 14,
2010 and are disabling and preventing her from returning to work in any capacity at this time.”
Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon, submitted reports dated
September 9 to December 16, 2011. He reported a history of the July 14, 2010 employment
injury. On physical examination, appellant had mildly limited range of motion in her neck with
bilateral suprascapular tenderness. Dr. Shade found bilateral generalized weakness of the upper
extremities. He noted mild tenderness and muscle spasms in the lumbar region. Dr. Shade
found that appellant had crepitus in her shoulders with tenderness and a bilaterally positive
impingement test. He listed medial and lateral elbow tenderness bilaterally with positive Tinel’s
sign. Dr. Shade reviewed appellant’s MRI scans and diagnosed lumbar disc protrusion L4-5 and
L5-S1, lumbar degenerative spondylolisthesis L5 on S1, grade 1, osteoarthritis of the
glenohumeral and acromioclavicular joints as well as bilateral elbows and bilateral/lateral
epicondylitis. In his most recent report, he stated that he suspected that she had a secondary
emotional condition related to her June 14, 2010 employment injury.

4

By decision dated March 5, 2012, OWCP reviewed the merits of appellant’s claim and
denied modification of its decision terminating appellant’s compensation benefits.2
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment, it
may not terminate compensation without establishing that the disability has ceased or that it is no
longer related to the employment.4 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability.5 To terminate authorization for
medical treatment, OWCP must establish that appellant no longer has residuals of an
employment-related condition which require further medical treatment.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained employment-related injuries on June 14, 2010
consisting of bilateral medial epicondylitis and lumbar sprain. Dr. Speller, appellant’s attending
physician, supported her total disability for work. OWCP referred appellant for a second opinion
evaluation by Dr. Mauldin, a Board-certified orthopedic surgeon. On September 23, 2010
Dr. Mauldin found that appellant’s work duties did not result in the total body pain of which she
complained. He stated that there was no objective evidence of any upper extremity or spinal
condition on examination. Dr. Osborne reported the results of the September 30, 2010 functional
capacity evaluation and concluded that appellant had gross symptom magnification. OWCP
properly found a conflict between Dr. Speller and Dr. Mauldin regarding the nature and extent of
appellant’s residuals and disability for work.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8

2

Following OWCP’s March 5, 2012 decision, appellant submitted additional evidence. As OWCP did not review
this evidence in reaching a final decision, the Board is precluded from considering it for the first time on appeal.
20 C.F.R. § 501.2(c)(1).
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

5

OWCP selected Dr. McKeever to resolve the conflict. In his report dated December 15,
2010, Dr. McKeever noted that on June 14, 2010 appellant was performing her normal light-duty
work moving mail off a shelf and sorting it. He reviewed the statement of accepted facts and the
medical evidence. Dr. McKeever performed a physical examination and diagnosed lumbosacral
sprain/strain resolved, degenerative disc disease lumbar spine, osteoarthritis and mild bursitis in
the shoulders bilaterally and lateral epicondylitis of the elbows resolved as well as generalized
osteoarthritis. He opined that appellant’s current objective physical findings did not substantiate
her subjective complaints. Dr. McKeever concluded that appellant could return to her date-ofinjury position as a postal clerk with a lifting restriction of 10 pounds based on her underlying
degenerative disease.
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9 The Board finds that Dr. McKeever’s report
is sufficient to constitute the special weight of the medical evidence. Dr. McKeever reviewed
the statement of accepted facts, performed a physical examination and reviewed the medical
evidence of record. His report, therefore, is based on a proper factual background.
Dr. McKeever also provided medical reasoning supporting that appellant could return to work in
a sedentary position lifting up to 10 pounds, based on the functional capacity evaluation, which
was found valid as well as her lack of objective findings. He concluded that appellant’s accepted
conditions had resolved and that she did not require further medical treatment. Due to the
detailed findings and medical reasoning supporting Dr. McKeever’s report, the Board finds that
OWCP met its burden of proof to terminate appellant’s compensation and medical benefits.
Following Dr. McKeever’s December 2010 report, Dr. Speller submitted additional
medical evidence in support of appellant’s claim for total disability and medical residuals. He
also opined that she had developed an emotional condition as a result of her employment
injuries. Dr. Speller did not provide sufficient medical findings or explanation in support of his
opinion. Moreover, as he was on one side of the conflict that Dr. McKeever resolved, the
additional report from him is insufficient to overcome the special weight accorded
Dr. McKeever’s report as the impartial medical specialist or to create a new conflict with it.10
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.
As is noted by Larson in his treatise on workers’ compensation, once the work-connected
character of any injury has been established, the subsequent progression of that condition
remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause and so long as it is clear that the real operative factor is the

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

10

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

6

progression of the compensable injury, associated with an exertion that in itself would not be
unreasonable under the circumstances.11
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, she must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. Rationalized medical evidence is
evidence which relates a work incident or factors of employment to a claimant’s condition, with
stated reasons of a physician. The opinion must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship of the diagnosed
condition and the specific employment factors or employment injury.12
ANALYSIS -- ISSUE 2
Appellant has alleged that she developed an emotional condition as a consequence of her
June 14, 2010 employment injury. She submitted two reports from licensed professional
counselors regarding her emotional condition. These licensed professional counselors are not
considered physicians for the purposes of FECA and these reports have no probative value.13
There is no evidence that Ms. Turboff and Dr. Colbert are clinical psychologists and therefore
physicians as defined by FECA such that their reports could establish appellant’s claimed
consequential emotional condition.
Appellant also submitted a report from Dr. Lee which described appellant’s injury on
June 14, 2010 and the resulting pain in appellant’s shoulders, elbows and lower back. Dr. Lee
reported appellant’s symptoms upon return to work as well as appellant’s additional work factors
of being ostracized at work and mistreated through comments on her limitations. Appellant also
asserted that she was forced to work outside her restrictions and not provided proper equipment.
She stated that she was yelled at, worked beyond her weight limit and forced to work with
broken equipment. Dr. Lee diagnosed pain disorder and major depressive disorder. She stated,
“Her psychological symptoms, chronic pain condition and extreme emotional distress are
directly caused and exacerbated by her work injury of June 14, 2010 and are disabling and
preventing her from returning to work in any capacity at this time.”
OWCP has not accepted appellant’s claim for a consequential emotional injury. Where a
claimant claims that a condition not accepted or approved by OWCP was due to her employment
injury, she bears the burden of proof to establish that the condition is causally related to the
injury through the submission of rationalized medical evidence.14
The Board notes that Dr. Lee and appellant described a history of an emotional condition
predating her June 14, 2010 employment injury and described symptoms and events which
11

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994).

12

Charles W. Downey, 54 ECAB 421 (2003).

13

5 U.S.C. § 8101(2). Section 8101(2) defines the term physician to include surgeons, podiatrists, dentists,
clinical psychologist, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. T.L., Docket No. 09-962 (issued December 28, 2009); Merton J. Sills, 39 ECAB 572 (1988).
14

M.D., Docket No. 11-1737 (issued April 3, 2012); F.H., Docket No. 10-1267 (issued March 7, 2011); JaJa K.
Asaramo, 55 ECAB 200, 214 (2004).

7

occurred during the period that she was working light duty before she stopped work due to the
June 14, 2010 injury. While Dr. Lee concluded that appellant’s diagnosed emotional conditions
were due to her June 14, 2010 employment injury and resulted in disability, she did not provide
adequate medical reasoning to support her stated conclusions. In her report, she appeared to
attribute appellant’s emotional condition to her previous injuries and return to work and then
concluded, without explanation, that the emotional conditions were due to her most recent injury.
Without a clear explanation of how and why she reached her final conclusion, her report is not
sufficient to meet appellant’s burden of proof in establishing a consequential emotional condition
due to appellant’s June 14, 2010 employment injury.
LEGAL PRECEDENT -- ISSUE 3
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that she had disability causally related to her accepted
employment injury.15 To establish a causal relationship between the condition, as well as any
disability claimed, and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s detailed
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.16
ANALYSIS -- ISSUE 3
Following OWCP’s March 3, 2011 termination of appellant’s compensation and medical
benefits effective March 13, 2011 appellant requested reconsideration and submitted additional
new evidence consisting of reports from Dr. Shade dated September 9, October 7 and
December 16, 2011 and reported an employment injury on July 14, 2010 lifting a tray of mail.
The Board notes that Dr. Shade later mentioned the correct date of injury, June 14, 2010 as the
date appellant’s disability began, suggesting that the July date was a typographical error.
Dr. Shade provided findings on physical examination and diagnosed lumbar disc protrusion L4-5
and L5-S1, lumbar degenerative spondylolisthesis L5 on S1, grade 1, osteoarthritis of the
glenohumeral and acromioclavicular joints as well as bilateral elbows and bilateral/lateral
epicondylitis based on his findings as well as MRI scan results. He did not, however, provide
any medical reasoning supporting his opinion that appellant’s disability on or after March 13,
2011 was due to her accepted employment injury of June 14, 2010 rather than to a preexisting
condition or appellant’s previous employment injuries. Without detailed medical rationale
explaining why he believed that appellant’s accepted employment conditions continued this
report is not sufficient to meet appellant’s burden of proof in establishing continuing disability.
15

George Servetas, 43 ECAB 424, 430 (1992).

16

James Mack, 43 ECAB 321 (1991).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective March 13, 2011. The Board further finds that
appellant has not met her burden of proof in establishing a consequential emotional condition
due to her June 14, 2010 employment injury. The Board also finds that appellant has not
established continuing disability on or after March 13, 2011.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

